           Case 2:20-cv-00761-APG-VCF Document 10 Filed 08/27/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   JOHN R. WHITTINGTON,                                  Case No. 2:20-cv-00761-APG-VCF
 4                         Petitioner,
           v.                                              ORDER
 5
     BRIAN WILLIAMS SR., et al.,                           (ECF No. 9)
 6
                           Respondents.
 7

 8          Good cause appearing, I THEREFORE ORDER that the Respondents’ first Motion for
 9   Enlargement of Time (ECF No. 9) is GRANTED. The Respondents have until October 9, 2020,
10   to file answer or otherwise respond to Petitioner John R. Whittington’s Petition for Writ of Habeas
11   Corpus (ECF No. 7).
12          Dated: August 27, 2020
13

14                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     1
